Case 7:20-cv-00482-TTC-RSB Document 22 Filed 09/29/20 Page 1 of 2 Pageid#: 116




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

                                                    )
 TYLER PULLING, et al.,                             )
                                                    )
                Plaintiffs,                         )   Civil Action No. 7:20cv00482
                                                    )
                v.                                  )   MEMORANDUM OPINION
                                                    )
 CHRISTOPHER ARMS, et al.,                          )   By: Hon. Thomas T. Cullen
                                                    )       United States District Judge
                Defendants.                         )


        Plaintiff Angel Cartagena, proceeding pro se, filed a civil rights complaint1 pursuant to

 42 U.S.C. § 1983. On August 31, 2020, the court directed Cartagena to submit—within 20

 days from the date of the order—the consent to filing fee form in order to complete the

 application to proceed without prepayment of the filing fee. (ECF No. 10.) The court advised

 Cartagena that a failure to comply would result in dismissal of his action without prejudice.

        More than 20 days have elapsed, and Cartagena has failed to comply with the described

 conditions. Accordingly, the court will dismiss Cartagena’s action without prejudice. Cartagena

 may refile his claims in a separate action when he is prepared to comply with the noted

 conditions.




 1 Cartagena was one of several plaintiffs who filed the action. This opinion and accompanying Order are
 directed only to Cartagena.
Case 7:20-cv-00482-TTC-RSB Document 22 Filed 09/29/20 Page 2 of 2 Pageid#: 117




       The clerk is directed to send a copy of this Memorandum Opinion and accompanying

 Order to Cartagena.

       ENTERED this 29th day of September, 2020.




                                        ________________________________
                                        HON. THOMAS T. CULLEN
                                        UNITED STATES DISTRICT JUDGE
